Case 2:19-cr-00142-SPC-MRM Document1 Filed 08/29/19 Page 1 of 3 PagelD 1
FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA! AUS 29 PH 1:59
FORT MYERS DIVISION... 9 pear.

UNITED STATES OF AMERICA

 

V. CASE NO. 2:19-cr-
18 U.S.C. § 641
ELIGIO CARDET i ,
2:19 -cr- (-4Q -FtM33M AN
INFORMATION

The United States Attorney charges:
COUNT ONE

Beginning in or about November 2014, and continuing through in or
about April 2019, in the Middle District of Florida, and elsewhere, the
defendant,

ELIGIO CARDET,

did knowingly and willfully embezzle, steal, purloin, and convert to the
defendant’s use and the use of another, more than $1,000 of money and a
thing of value of the United States and the Social Security Administration, a
department and agency of the United States, that is, benefit payments under
the Title II Federal Old-Age, Survivors, and Disability Insurance Program
(OASDI), with intent to deprive the United States and the Social Security

Administration of the use and benefit of the money and thing of value.
Case 2:19-cr-00142-SPC-MRM Document1 Filed 08/29/19 Page 2 of 3 PagelD 2

In violation of 18 U.S.C. § 641.

FORFEITURE

1. The allegations contained in Count One are incorporated by |
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, the
following: a $41,953.00 forfeiture money judgment, which represents the
proceeds of the offense.

4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
Case 2:19-cr-00142-SPC-MRM Document1 Filed 08/29/19 Page 3 of 3 PagelD 3

divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ
United States Attorney

tlie AD Veacourn
Y6lande G. Viacava
Assistant United States Attorney

CurnrAdI. (ana

Josus M. Casas
Assistant United States Attorney
Chief, Fort Myers Division

 
